                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION (DETROIT)


In re:
                                                            Chapter 13
Luis Gerardo Cruz, and
Orca Marie Cruz,                                            Case No. 19-51697
a/k/a Orca Marie Arnold,
a/k/a Orca Vizcarra,                                        Hon. Phillip J. Shefferly

         Debtors.
                                         /


      OPINION (1) GRANTING IN PART DAVID J. LALONDE’S OBJECTIONS TO
       CONFIRMATION; (2) DENYING LALONDE’S MOTION TO DISMISS; AND
   (3) DENYING DEBTORS’ OBJECTION TO LALONDE’S PROOF OF CLAIM NO. 16


                                      Introduction

         In this chapter 13 case, an individual who was a long-time friend of the debtors

claims that he gave the debtors $200,000.00 as a loan to buy a house to fix up and flip.

The debtors say it was a gift, not a loan. The individual who gave them the money

filed a proof of claim, objections to the debtors’ plan and a motion to dismiss the

chapter 13 case. The debtors filed an objection to the proof of claim. Because the

issues relating to the plan objections, the motion to dismiss and the objection to the

proof of claim all overlap, and because there are many disputed facts, the Court held

an evidentiary hearing and made one record for all three matters. This opinion

constitutes the Court’s findings of fact and conclusions of law with respect to all three



  19-51697-pjs      Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 1 of 33
matters. For the reasons explained, the Court grants in part the plan objections, denies

the motion to dismiss, and denies the objection to the proof of claim.

                                      Jurisdiction

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (L) and (O), over

which the Court has jurisdiction under 28 U.S.C. § 1334(a).

                                  Procedural history

      On August 13, 2019, Luis Gerardo Cruz (“Luis”) and his wife, Orca Marie Cruz

(“Orca”) (collectively, “Debtors”) filed this chapter 13 case. On August 26, 2019, the

Debtors filed a plan. On October 14, 2019, David J. LaLonde (“LaLonde”) filed

objections to the plan. On October 22, 2019, LaLonde filed a proof of claim for

$212,880.43 (“Claim”) for “money loaned” to the Debtors.

      The confirmation hearing was scheduled for March 5, 2020. The chapter 13

trustee (“Trustee”) made some objections, but LaLonde made more objections (ECF

No. 22). Specifically, LaLonde objected that the Debtors filed both their chapter 13

petition and their plan in bad faith, and that the plan is unrealistic and does not provide

creditors with as much as they would receive in a liquidation. The Court found that

LaLonde’s objections and the Debtors’ responses to them raise genuine disputes over

material issues of fact. The Court scheduled an evidentiary hearing to resolve those

disputes and adjourned the confirmation hearing to a later date.

      Unfortunately, the COVID-19 public health crisis soon intervened. As a result,

the Debtors and LaLonde agreed, with the Court’s approval, to postpone the
                                           -2-
  19-51697-pjs    Doc 111    Filed 10/12/20   Entered 10/12/20 17:36:50    Page 2 of 33
evidentiary hearing. As the public health crisis persisted, the Debtors and LaLonde

entered further stipulations to adjourn the evidentiary hearing.

       During this hiatus, the Debtors and LaLonde tried mediating their disputes, but

mediation was not successful. More litigation ensued. On August 4, 2020, LaLonde

filed a motion (ECF No. 74) to dismiss this case based largely on the same facts alleged

in his plan objections. On August 12, 2020, the Debtors filed an objection (ECF

No. 78) to the Claim alleging many of the same facts alleged in their responses to

LaLonde’s plan objections.       On September 9, 2020, LaLonde filed more plan

objections (ECF No. 85). On September 11, 2020, the Debtors filed a second amended

plan (“Plan”) (ECF No. 88).

       Given the long period of time that this case was pending, and in view of the

escalating litigation moves by both the Debtors and LaLonde, the Court conferred with

the Debtors and LaLonde about conducting a remote evidentiary hearing with a single

record covering LaLonde’s Plan objections and motion to dismiss and the Debtors’

objection to the Claim. LaLonde and the Debtors agreed to do so. Following the

conference, the Court scheduled a remote evidentiary hearing on a Webex platform.1

       The Court held the evidentiary hearing over two days on September 24 and 29,

2020. Four witnesses testified: the Debtors, Lalonde and an expert witness, Zaid


1
  After the evidentiary hearing was scheduled, LaLonde also filed a motion for relief
from the automatic stay. That motion was not heard by the Court as part of the
evidentiary hearing and therefore will not be addressed in this opinion. The Court
will enter a separate order adjudicating that motion.
                                          -3-
    19-51697-pjs   Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 3 of 33
Shahmurad (“Shahmurad”). The Court admitted the Debtors’ exhibits A, B and C, and

LaLonde’s exhibits 1-7, 9-13, 15-17, and 21-32.

                                         Facts

      The Court makes the following findings of fact from the evidence adduced at the

hearing.

      The Debtors are married and live at 4227 Lake Knolls Drive, Oxford, Michigan

(“Home”).     They have children from prior relationships and with each other.

Altogether, there are seven people living in the Home. Over the years, Orca has worked

in various office and administrative jobs and Luis has worked as a mortgage loan

officer, processor and underwriter. This is not their first bankruptcy case. Orca filed

three prior cases and Luis filed one prior case.

      LaLonde is an entrepreneur who has been in business for more than 20 years and

owns or has owned in the past membership interests in various businesses. Orca first

met LaLonde when she went to work for him in 2010 at a company named Auto Credit

Express. Orca worked there until she was let go when a new manager came in

sometime in 2011. Orca later returned to work for LaLonde in 2018 at another

company where she worked until after this bankruptcy case was filed.

      During the time that Orca worked for LaLonde at Auto Credit Express, Orca and

LaLonde became close personal friends. After Orca left the company, she remained

close with LaLonde. They agree that their relationship became “like family.” Orca



                                          -4-
  19-51697-pjs    Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 4 of 33
felt that LaLonde was “like a father to me” and LaLonde reciprocated, treating Orca

“like a daughter.”

      In October 2015, LaLonde first met Luis. Orca and Luis were planning on

getting married.     LaLonde and Luis became close personal friends too, each

characterizing their relationship as “like family” and Luis stating that LaLonde was

“like a brother.” Orca, Luis and LaLonde socialized regularly.

      In late 2015 or early 2016, Orca approached LaLonde to ask him to give her

away at the wedding. LaLonde did not have any children of his own and felt honored.

Orca’s daughter then reached out to LaLonde and asked for his help in paying for the

wedding. LaLonde agreed. He was glad that he had the means to do so and it made

him feel good to be able to help Orca and Luis. LaLonde paid $31,000.00 for the

wedding. LaLonde did not ask or expect that the Debtors would pay him back for this.

The wedding was his gift to them.

      After the wedding, the Debtors and LaLonde continued to socialize, going to

dinner and casinos, and taking vacations together. LaLonde frequently paid for these

outings and for gifts to the Debtors and their family members.

      Sometime in early 2017, the Debtors and LaLonde talked about LaLonde helping

the Debtors get started in a “business.” Although Luis had worked for years in the

mortgage loan business, he had experienced interruptions in employment and Orca,

who had worked in different office jobs, was unemployed at the time. LaLonde wanted

to do something to help the Debtors secure their financial future.
                                          -5-
  19-51697-pjs     Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 5 of 33
      Because both Luis and Orca had some experience in fixing up and flipping

homes, that’s the business they decided on with LaLonde. Although nothing was put

in writing, the basic idea was that LaLonde would provide funds for the Debtors to

purchase properties that the Debtors would then fix up and sell, splitting the profits

with LaLonde.      Luis already owned a limited liability company, Great Lakes

Properties & Management, LLC (“Great Lakes”), that he had formed in 2014 (Ex. A),

so they agreed that Great Lakes would be the owner of the properties. The Debtors

began looking for properties.

      During the time that they were looking for properties, the Debtors made some

changes to Great Lakes. The reason was because of a custody battle between Luis and

his ex-wife that could potentially result in a claim against the interest held by Luis in

Great Lakes. Luis, who was the sole member of Great Lakes, made Orca the resident

agent for Great Lakes on March 28, 2017 (Ex. B). On May 5, 2017, Luis filed an

amendment to the articles of organization for Great Lakes (Ex. C), that made Orca the

sole member.

      After looking at several properties, the Debtors made an offer to purchase the

Home for $171,000.00. On May 17, 2017, through a company that he owned by the

name of DL Ranch, LaLonde provided Great Lakes with $5,100.00 for the earnest




                                          -6-
  19-51697-pjs    Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 6 of 33
money deposit for the purchase the Home. Orca signed a promissory note to pay that

amount back to LaLonde.2

       In July 2017, LaLonde provided Great Lakes with $200,000.00 to pay the

purchase price of the Home and to make repairs to it. LaLonde provided these funds

to Great Lakes in three separate transactions over a span of a few days. Great Lakes

deposited all the funds in its account at Chase Bank.           Great Lakes deposited

$140,000.000 (Ex. 24) on July 7, 2017, another $27,000.00 (Ex. 24) on July 12, 2017,

and another $33,000.00 (Ex. 24) on July 14, 2017. These are the funds on which the

Claim is based.

       LaLonde, the Debtors, and Great Lakes did not hire attorneys to represent them

or to document anything regarding the $200,000.00. The only document that anyone

drafted regarding the $200,000.00 was a Promissory Note (Ex. 1) dated July 13, 2017

that LaLonde drafted himself by looking at Rocket Lawyer forms on the internet.

       The Promissory Note describes LaLonde as the “Lender” and Great Lakes as the

“Borrower.” The Promissory Note provides for payment on demand and specifies that

interest accrues on the unpaid balance at 2.5% per annum.           Paragraph 8 of the

Promissory Note states that Orca and Luis each “unconditionally guarantees all the

obligations of the Borrower” under the Promissory Note.             Paragraph 9 of the



2
  The Debtors’ schedules list a disputed unsecured debt of $5,100.00 in favor of
DL Ranch. But that $5,100.00 debt for the earnest money deposit on the Home is not
part of the Claim that is the subject of this opinion.
                                          -7-
    19-51697-pjs   Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 7 of 33
Promissory Note states that the Promissory note “shall be signed by” Luis and Orca

“on behalf of Great Lakes.” In addition to a signature line for LaLonde, which

LaLonde signed, there are two more signature lines that read as follows:

      Borrower:

      Great Lakes Properties & Management, LLC


      By:
            Luis M. Cruz


      By:
            Orca M. Cruz

      Luis signed his name in the place provided for his signature. LaLonde believed

that Luis was authorized to sign for Great Lakes because the Debtors had told him that

Luis had formed and owned Great Lakes back when the Debtors and LaLonde first

began exploring some type of business venture. There is no evidence that Luis or Orca

ever told LaLonde about the changes that they had made to the ownership of Great

Lakes back in spring 2017 and there is no evidence that Luis said anything one way or

the other about whether he was authorized to sign the Promissory Note on behalf of

Great Lakes. He just signed it. Orca was not present when Luis signed the Promissory

Note and there is no evidence that LaLonde ever asked Orca to sign it.

      The testimony of LaLonde and Luis regarding how and when Luis signed the

Promissory Note is in direct conflict.       LaLonde testified that Luis signed the

Promissory Note at LaLonde’s office on a weekday, July 13, 2017. LaLonde further
                                         -8-
  19-51697-pjs    Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50   Page 8 of 33
testified that he gave a copy of the Promissory Note to Luis and asked him to give it to

Orca for her signature. Luis testified that he did not remember the date he signed the

Promissory Note except that it was at LaLonde’s home on a weekend after a day of

heavy drinking with LaLonde. Further, Luis testified that the Promissory Note was not

“valid” because he signed it without reading it after LaLonde told Luis that he only

wanted the Promissory Note signed to enable him to avoid paying a gift tax to the IRS.

Luis testified further that LaLonde did not give him a copy of the Promissory Note and

that LaLonde also told Luis not to tell Orca about the Promissory Note.

      There is nothing in the record to corroborate any of Luis’ testimony on this

subject. Not the date, the location, the drinking or the gift tax story. Further, the Court

is skeptical that Luis, who has spent the last 20 years as a mortgage loan officer,

processor and underwriter, would sign the Promissory Note without reading it, and

believing, as he now testifies, that it was not “valid.”

      In contrast, there is ample evidence in the record to corroborate LaLonde’s

testimony on this subject. The date on the Promissory Note is July 13, 2017. That was

a weekday, not a weekend as Luis claimed. This date is also contemporaneous with

LaLonde providing the $200,000.00. And LaLonde’s testimony about the timing and

circumstances of signing the Promissory Note is far more detailed and precise than

Luis’ testimony.

      The Court does not find Luis’ testimony about the timing and circumstances of

signing the Promissory Note to be credible. The Court finds LaLonde’s testimony
                                           -9-
  19-51697-pjs     Doc 111   Filed 10/12/20   Entered 10/12/20 17:36:50    Page 9 of 33
about the timing and circumstances of signing the Promissory Note to be more credible

and adopts that part of LaLonde’s testimony as part of the Court’s findings of fact.

      Although LaLonde and the Debtors now disagree as to whether the $200,000.00

was a loan or a gift, they do agree that they all initially intended to purchase the Home

to fix it up, flip it and share the resulting profit. And they also agree that at some point

in time that changed.

      In spring 2018, the Debtors were living in a trailer home that had serious mold

problems requiring a lot of work. Because of this, the Debtors spoke to LaLonde about

moving into the Home rather than paying for expensive repairs to their trailer home.

LaLonde did not object. The Debtors moved into the Home in summer 2018.

      With the relationship between the Debtors and LaLonde still friendly, and Orca

now back working for LaLonde, the Debtors approached LaLonde about possibly

borrowing $35,000.00. LaLonde did not have the funds available to make the loan and

declined. The Debtors then asked LaLonde if they could move the Home out of Great

Lakes’ name so that they could use it to obtain a mortgage loan. They testified that

they asked LaLonde’s permission “out of respect” for him. Believing that the Debtors

were intending to obtain a loan of about the same size that they had requested from

him — $35,000.00 — LaLonde did not object.

      On September 18, 2018, Great Lakes signed and recorded a Quit Claim Deed

(“Deed”) (Ex. 3) that transferred the Home from Great Lakes to Orca for $1.00. Orca

drafted the Deed and signed it on behalf of Great Lakes as an “Authorized Signer.” On
                                              - 10 -
  19-51697-pjs   Doc 111     Filed 10/12/20      Entered 10/12/20 17:36:50   Page 10 of 33
September 24, 2018, the Debtors borrowed $80,000.00 from Oakland County Credit

Union (now known as Vibe Credit Union and hereafter referred to as “Vibe”), secured

by a first mortgage (Ex. 7) on the Home. Prior to making the mortgage loan, Vibe

obtained an appraisal (Ex. 9) that valued the Home at $240,000.00 on July 28, 2018.

The appraisal was performed by Shahmurad, a certified, licensed, independent

appraiser with Z Logic Appraisals, LLC, who had no prior connection to Vibe, the

Debtors or LaLonde. The Debtors used the mortgage loan proceeds to fix up the Home,

pay off some loans on their cars and motorcycle, and pay other personal bills.

      Throughout all this time, neither Great Lakes nor the Debtors made any

payments on the Promissory Note except for two payments of $2,050.00 each that Luis

said he made because it made him “feel good” to pay something to LaLonde and “be

nice to him.”

      In February 2019, the relationship between the Debtors and LaLonde soured.

LaLonde asked the Debtors to pay back the $200,000.00. The Debtors said they did

not have to pay it back because it was a gift. LaLonde said not true, it was a loan. They

had a heated exchange. Orca claimed that she had never seen the Promissory Note

before. LaLonde claimed that he learned then that the first mortgage with Vibe was

for much more than he was led to believe.

      By summer 2019, the rupture in the relationship between the Debtors and

LaLonde was complete. On July 31, 2019, LaLonde’s attorney sent a letter (Ex. 2) to

Great Lakes and the Debtors demanding payment of the $200,000.00 plus interest and
                                             - 11 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 11 of 33
costs. Meanwhile, a few days earlier, and unbeknownst to LaLonde, the Debtors had

borrowed another $40,000.00 from Vibe against the Home. On July 22, 2019, the

Debtors granted Vibe a second mortgage (Ex. 10) on the Home to secure the loan. The

Debtors initially took $24,000.00 of the second mortgage loan proceeds and gave them

to Orca’s daughter to pay for college tuition but, except for $2,500.00 that she used,

the daughter returned those proceeds to Orca. Orca then put the money in a cash

lockbox to pay personal expenses. The Debtors soon spent all the second mortgage

loan proceeds paying off credit cards, an attorney for Luis’ child custody proceedings,

landscaping at the Home, family vacations and other personal expenses. Three weeks

after taking out the second mortgage, the Debtors filed this chapter 13 case. About the

same time, LaLonde terminated Orca’s employment.

      On their schedules (ECF No. 10) filed on August 26, 2019, the Debtors list total

assets of $220,704.00. By far, the largest asset is the Home, which they list as having

a value of $185,000.00.

      On the liabilities side, the Debtors’ schedules list two secured debts, each owed

to Vibe, one in the amount of $77,402.00 and the other in the amount of $40,000.00,

both secured by the Home. The Debtors list unsecured debts of $219,951.00. By far,

the largest listed unsecured debt is $200,000.00 to LaLonde. The Debtors’ schedules

describe this debt as “Unsecured loan with business,” and note it as “disputed” and

owed by Luis, not Orca.



                                            - 12 -
 19-51697-pjs    Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 12 of 33
        The evidence at the hearing does not demonstrate any inaccuracies in the

Debtors’ schedules except for the value of the Home. Luis testified at the hearing that

the value of the Home was more like $200,000.00 at the time the chapter 13 petition

was filed. Luis testified that this value was consistent with automated valuation models

(Ex. 12) that he pulled from the internet and that are of the type regularly used in the

mortgage loan business. However, Luis’ estimate of value is directly controverted by

the testimony of Shahmurad. On July 28, 2018, Shahmurad performed a full appraisal

(Ex. 9) of the Home and valued it at $240,000.00. Shahmurad updated his appraisal as

of the chapter 13 petition date and valued the Home at $250,000.00 on that date. The

Court gives much greater weight to the disinterested, expert testimony of Shahmurad

than to the self-interested testimony of Luis. Based on Shahmurad’s testimony, the

Court finds that the value of the Home on the chapter 13 petition date was $250,000.00.

        The Plan provides for the Debtors to make payments of $600.00 per month for

60 months. Presently, the Debtors are current in their Plan payments. The Plan further

provides for Orca to keep the Home and for the Debtors to directly pay the two

mortgages held by Vibe on the Home. Administrative expense claims will be paid first

under the Plan followed by payment in full plus interest on all allowed claims against

Orca.    If there’s anything left, it will be distributed to allowed claims against Luis.

The Plan does not project that there will be anything left and therefore provides for a

“minimum dividend” to Luis’ unsecured creditors of 0%.



                                             - 13 -
 19-51697-pjs     Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 13 of 33
                        The Debtors’ objection to the Claim

      The Debtors’ objection to the Claim was not filed until after LaLonde’s Plan

objections and motion to dismiss, but it makes sense to consider the objection to the

Claim first. Even though LaLonde would have standing to object to the Plan and move

to dismiss because of his other claim in this case — the $5,100.00 debt that the Debtors

list as disputed on their schedules — the Court’s adjudication of whether the

$200,000.00 is a loan or a gift will make a big difference in the Court’s consideration

of the Plan objections and the motion to dismiss.

      Under § 502(a) of the Bankruptcy Code, the Claim was deemed allowed when

filed. However, that presumption of allowance no longer applied once the Debtors

came forward, as they did in their objection, with some evidence to refute the Claim.

At that point, the burden shifted back to LaLonde to prove the validity of the Claim.

      “‘If a party objects to the claim, the objecting party carries the burden of
      going forward with the evidence to overcome the prima facie validity and
      amount of the claim. If the objecting party produces evidence to refute at
      least one of the allegations essential to the claim’s legal sufficiency, the
      burden of persuasion shifts back to the claimant. The claimant ultimately
      bears the burden of proving the validity of the claim by a preponderance
      of the evidence.’”

In re Central Processing Services, LLC, 606 B.R. 712, 715 (Bankr. E.D. Mich. 2019)

(quoting In re Kaid, 472 B.R. 1, 5 (Bankr. E.D. Mich. 2012) (quoting In re Hughes,

313 B.R. 205, 208-09 (Bankr. E.D. Mich. 2004))).

      Orca and Luis object to the allowance of the Claim against either of them first

and foremost because they assert that the $200,000.00 from LaLonde was a gift not a
                                            - 14 -
 19-51697-pjs    Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 14 of 33
loan. In support, they testified to unspoken “understandings” and “expectations” that

they would not have to pay back the $200,000.00 because LaLonde had previously

made generous personal gifts to the Debtors and their family members. However, the

Debtors do not support their characterization that this was a gift by any probative

evidence.

      There is no evidence that LaLonde had ever given the Debtors anywhere near

this amount of money in the past. The most he had ever given them was $31,000.00 to

pay for their wedding and the Debtors and LaLonde all acknowledge that they agreed

at the time of the wedding that this was a gift that the Debtors would not have to pay

back. In contrast to the descriptions that the Debtors themselves gave for LaLonde’s

previous personal gifts — paying for the Debtors’ wedding, dinners, drinks, vacations

and trips to the casino — the Debtors concede that this $200,000.00 was expressly

provided by LaLonde for the Debtors to go into a “business” in which the Debtors and

LaLonde would split the proceeds. Even the Debtors do not assert that the word “gift”

was ever used in any conversation before or at the time LaLonde provided Great Lakes

with the $200,000.00. The first mention of the word “gift” in the Debtors’ testimony

only occurred after LaLonde asked the Debtors to pay back the $200,000.00. The

Debtors’ conclusory, after the fact statement that LaLonde made a gift of $200,000.00

is just not supported by the evidence.

      On the other hand, LaLonde’s testimony that the $200,000.00 was a loan to Great

Lakes is corroborated by the only paper signed by any of the parties regarding these
                                            - 15 -
 19-51697-pjs    Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 15 of 33
funds — the Promissory Note. It is simply not credible that Luis, an experienced

mortgage loan officer, processor and underwriter, signed the Promissory Note

believing that the $200,000.00 was a gift. A review of Luis’ deposition testimony

(which was somewhat different than his trial testimony), where Luis repeatedly

referred to the funds that LaLonde “lent” to Great Lakes, demonstrates that Luis knew

this was no gift. What’s more, Luis admits making two payments to LaLonde, although

he implausibly tries to explain them away by saying he only did so to make him “feel

good” and to “be nice” to LaLonde.

      The Court finds that the $200,000.00 was a loan, not a gift. Next, the Court must

determine whether only one or both of the Debtors are liable for repayment of the loan.

                                The Claim against Luis

      The Court will first consider whether LaLonde has met his burden of proof to

show that he has an allowable claim against Luis.

      The Promissory Note is no model of clarity. The very first paragraph identifies

Great Lakes as the “borrower” and paragraph 8 states that Luis “unconditionally

guarantees” the Promissory Note. Paragraph 9 says that the Promissory Note shall be

signed by Luis and Orca “on behalf of Great Lakes.” Despite the text of the Promissory

Note treating Luis in dual capacities as a guarantor and a representative of Great Lakes,

there is only one signature line for him. That creates an ambiguity.

      In Michigan, “[i]f a signature on a promissory note is ambiguous, parol evidence

is admissible to determine whether it was the intent of the parties that the signer be
                                             - 16 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 16 of 33
individually liable.”    Martone Building Co. v. Barnette, No. 299150, 2012 WL

1890227, at *3 (Mich. Ct. App. May 24, 2012) (citing Lexington State Bank v. Rose

City Creamery Co., 173 N.W. 481 (Mich. 1919)). A signature is ambiguous if

“‘anything on the face of the paper suggests a doubt as to the party bound[.]’”

Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308, 316 (6th Cir. 1998) (quoting

Armstrong v. Andrews, 67 N.W. 567, 568 (Mich. 1896)).

      Here, when asked in what capacity he signed the Promissory Note, Luis did not

try to split hairs and deny that he intended to sign it personally. Luis testified that “I

just signed it,” and “it’s me.” Luis also acknowledged in his testimony that the text of

the Promissory Note states that Luis “unconditionally guarantees” the Promissory

Note. Luis’ unrebutted testimony resolves any ambiguity about Luis’ intention and

demonstrates that when he signed the Promissory Note, he intended to be personally

liable for payment in full. Therefore, LaLonde has met his burden of proof to establish

the validity of the Claim against Luis.

                                The Claim against Orca

      Whether LaLonde met his burden of proof to show an allowable claim against

Orca is more complicated. Unlike Luis, Orca did not sign the Promissory Note. Nor

is there any evidence in the record that LaLonde ever asked her to sign it. LaLonde

testified that he asked Luis to have Orca sign it. That shows that LaLonde intended

Orca to sign it, but it does not establish that Orca ever agreed to sign it. Orca testified

without contradiction that she did not even see the Promissory Note until February or
                                             - 17 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 17 of 33
March 2019. Further, there is no evidence in the record that Orca ever made even an

oral promise to pay back the $200,000.00 that LaLonde provided. If LaLonde is going

to meet his burden of proof to establish the validity of the Claim against Orca, he’s

going to have to do it with some other legal theory and evidence because the record

does not show that Orca ever made a written or oral promise to pay back the

$200,000.00.

      LaLonde concedes as much but argues that he does have another theory to

establish the validity of the Claim against Orca and that there is evidence to support it.

Specifically, LaLonde argues that when Great Lakes gave Orca the Deed to the Home

for $1.00, Great Lakes made a fraudulent transfer of the Home that is avoidable under

the Michigan Uniform Voidable Transactions Act (“MUVTA”), Michigan Compiled

Laws §§ 566.31 to 566.45. According to LaLonde, Orca is now liable for the lesser of

the value of the Home or the amount of the Claim because Orca is the transferee of the

property that Great Lakes fraudulently transferred.

      Section 566.34 of MUVTA creates a cause of action to avoid a transfer made

with actual intent to hinder, delay or defraud any creditor of the transferor. LaLonde’s

response to the Debtors’ objection to the Claim mentions this in passing but makes no

real effort to marshal evidence to establish that Great Lakes intended to defraud

LaLonde when it gave the Deed to Orca. And the evidence does not establish a

fraudulent intent by Great Lakes. To the extent that the record shows anything at all

on this point, it supports the Debtors’ contention that the reason they had Great Lakes
                                             - 18 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 18 of 33
put the Home in Orca’s name was to get the first mortgage loan from Vibe and that

they only obtained that loan after asking LaLonde for his permission to do so. The

Deed is not avoidable under MUVTA § 566.34.

      Section 566.35(1) of MUVTA creates a cause of action based on constructive

fraud, not actual fraud. Under this section, a transfer is voidable as to a creditor of the

transferor if the transferor made the transfer without receiving reasonably equivalent

value for the transfer and was insolvent at the time of the transfer or became insolvent

as a result of the transfer. The first element that must be shown to warrant avoidance

under this statute is that the party seeking relief — in this case LaLonde — is a

“creditor” of the transferor — in this case Great Lakes. If LaLonde is not a creditor of

Great Lakes, this theory of liability as to Orca fails.

      Section 566.31(d) of MUVTA defines “creditor” as “a person that has a claim.”

“Claim” in turn is defined in § 566.31(c) as “a right to payment, whether or not the

right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,

unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” “‘Debt’

means liability on a claim” and “‘debtor’ means a person that is liable on a claim.”

MUVTA § 566.31(e) and (f).

      Does LaLonde qualify as a creditor of Great Lakes under these definitions? For

the reasons already explained in this opinion, the Court finds that Luis is personally

liable for payment of the Promissory Note. But that finding does not answer whether

Luis’ signature could also bind Great Lakes and make it liable as the borrower under
                                              - 19 -
  19-51697-pjs    Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 19 of 33
the Promissory Note. As noted, the signature line on the Promissory Note for Luis is

ambiguous. Under Michigan law, an ambiguous signature on a promissory note, when

explained through parol evidence, can be the basis for liability both personally and for

an entity on whose behalf the promissory note was found to be signed. Martone

Building v. Barnette, 2012 WL 1890227, at *3.

      The signature line on the Promissory Note that Luis signed is directly below the

description of Great Lakes as “Borrower,” and the line itself begins with the preface

“By.” Further, paragraph 8 of the Promissory Note expressly states that the Promissory

Note “shall be signed by Luis . . . on behalf of Great Lakes.” These markings on the

signature line and the text of the Promissory Note indicate that Luis was signing in a

representative capacity for Great Lakes as the borrower as well as in his individual

capacity as a personal guarantor.

      The fact that Luis no longer owned an interest in Great Lakes when Luis signed

the Promissory Note is of no moment because the Debtors had led LaLonde to believe

that Luis was authorized to sign on behalf of Great Lakes. Luis and Orca both told

LaLonde that Luis had formed and owned Great Lakes and that they would conduct

the business of buying and flipping houses in Great Lakes. They did not disclose to

LaLonde that Luis had transferred his membership interest in Great Lake to Orca before

LaLonde put up the $200,000.00 and had Luis sign the Promissory Note. By their

prior, uncontroverted statements to LaLonde, Luis and Orca led LaLonde to believe

that Luis was authorized to sign the Promissory Note on behalf of Great Lakes.
                                            - 20 -
 19-51697-pjs    Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 20 of 33
LaLonde was entitled to rely on Luis’ apparent authority to sign the Promissory Note

on behalf of Great Lakes. “[I]n the absence of knowledge of any limitation upon the

authority apparently conferred by the principal, a [party] may rely upon such apparent

authority.” First Nat’l Bank of Ann Arbor v. Holmes, 181 N.W. 46, 53 (Mich. 1921)

(citation omitted).

      There is other evidence in the record that also tends to prove that the $200,000.00

was a loan to Great Lakes that it is obligated to pay back. As noted earlier, Luis

repeatedly referred in his deposition testimony to the $200,000.00 as money “lent” by

LaLonde. The entire amount of this money “lent” was deposited in a bank account that

Great Lakes maintained at Chase Bank in three separate deposits on July 7, 12 and 14,

2017 (Ex. 24).

      After carefully examining all the evidence in the record, and the parol testimony

about Luis’ signature on the Promissory Note, the Court holds that Luis’ signature

binds Great Lakes as the borrower on the Promissory Note. That means that LaLonde

holds a claim under the Promissory Note against Great Lakes. More important, it

means that LaLonde was a creditor of Great Lakes as of July 13, 2017, which was

before the Deed was made. Therefore, LaLonde has the right to bring a cause of action

under MUVTA § 566.35 to avoid the Deed.

      The fact that LaLonde is a creditor of Great Lakes for purposes of MUVTA,

entitled to bring an avoidance action under that statute, does not automatically mean

that he also has a claim against Orca. For LaLonde to prevail on his theory that
                                            - 21 -
  19-51697-pjs   Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 21 of 33
MUVTA somehow gives him a claim against Orca, LaLonde must prove that the Deed

from Great Lakes to Orca is avoidable under MUVTA and that MUVTA allows him

to obtain a recovery from Orca as the recipient of a constructively fraudulent transfer.

      The first element under § 566.35(1) is that there must be a transfer. “Transfer”

is defined in MUVTA § 566.31(l) as “every mode, direct or indirect, absolute or

conditional, voluntary or involuntary, of disposing with an asset or an interest in an

asset.” The Deed meets this definition.

      The next element under § 566.35(1) is that the transfer must have been made for

less than reasonably equivalent value. Under MUVTA § 566.33(1) “[v]alue is given

for a transfer . . . if, in exchange for the transfer . . . , property is transferred or an

antecedent debt is secured or satisfied.” The only value given by Orca in exchange for

the Deed is the recited consideration of $1.00. One dollar is not reasonably equivalent

value for the Home, which was purchased for $171,000.00 and appraised at

$240,000.00 just a few weeks before the Deed was made.

      The next element under § 566.35(1) is that the transferor must be insolvent or

become insolvent because of the transfer. Under MUVTA § 566.32, a transferor is

“insolvent” if its debts exceed its assets, exclusive of any assets transferred in a manner

that is voidable under MUVTA. Orca and Luis both testified without contradiction that

Great Lakes owned no assets or business other than the Home. And, for the reasons

explained above, Great Lakes owed a debt to LaLonde for the Promissory Note at the



                                             - 22 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 22 of 33
time that it made the Deed. Because Great Lakes had no remaining assets after it

transferred the Home, it became insolvent as a result of that transfer.

        The Court concludes that LaLonde has shown that all the elements necessary to

avoid the Deed as a constructively fraudulent transfer under § 566.35(1) are present.

But does that give LaLonde a claim against Orca? LaLonde argues that MUVTA gives

LaLonde a claim against Orca under two different sections of the act.

        First, among other remedies, § 566.37(1) provides that LaLonde, as a creditor of

the entity that made the avoidable transfer, Great Lakes, may obtain avoidance of the

transfer to the extent necessary to pay his claim, and may also attach the asset

transferred. That gives LaLonde the right to proceed against the Home. Second, under

§ 566.38(2)(a), if a transfer is avoidable under § 566.37(1), “the creditor may recover

a judgment for the value of the asset transferred . . . or the amount necessary to satisfy

the creditor’s claim, whichever is less. The judgment may be entered against . . . [t]he

first transferee of the asset[.]” That gives LaLonde the right to proceed against Orca

as the first transferee of the Home.3



3
  For purposes of establishing his claim against Orca through MUVTA, LaLonde
does not need to first obtain a judgment against her or a lien on the Home. The effect
of MUVTA “is to abrogate the ancient rule whereby a judgment and lien were
essential preliminaries to equitable relief against a fraudulent conveyance.” Hartford
Accident & Indemnity Co. v. Jirasek, 235 N.W. 836, 839 (Mich. 1931) (internal
quotation marks and citations omitted). “The act is explicit that a creditor may now
maintain a suit in equity to annul a fraudulent conveyance, although his debt has not
matured.” Id. (citations omitted). A creditor “may seek the aid of equity and without
attachment or execution, may establish his debt, whether matured or unmatured, and
                                              - 23 -
    19-51697-pjs   Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 23 of 33
      LaLonde has shown that he was a creditor of Great Lakes and that Great Lakes

made a constructively transfer of the Home to Orca that is avoidable under MUVTA.

Therefore, LaLonde has met his burden of proof to show that he has a valid claim

against Orca for the lesser of the value of the Home or the amount necessary to satisfy

his claim against Great Lakes under the Promissory Note.

      The Court overrules the Debtors’ objection to the Claim and holds the Claim is

allowed in favor of LaLonde and against both Luis and Orca.

                        LaLonde’s objections to confirmation

      Section 1325(a) of the Bankruptcy Code states that the Court shall confirm a

plan if the requirements set forth in that statute are met.         A party objecting to

confirmation must come forward with evidence that the proposed plan fails to meet the

requirements for confirmation. In re Hager, 572 B.R. 848, 851 (Bankr. W.D. Mich.

2017). However, the ultimate burden of persuasion rests with the debtor. Hardin v.

Caldwell (In re Caldwell), 895 F.2d 1123, 1126 (6th Cir. 1990).

      LaLonde makes many objections to confirmation of the Plan but they boil down

to four basic arguments: (1) the Debtors’ chapter 13 petition was not filed in good

faith; (2) the Plan is unrealistic; (3) the Plan is not proposed in good faith; and (4) the

Plan does not provide LaLonde with as much as he would receive in a chapter 7

liquidation. The Court will address these objections in sequence.


challenge the conveyance in the compass of a single suit.” Id. at 839-40 (citations
omitted).
                                             - 24 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 24 of 33
                     The Debtors’ good faith in filing the petition

      Section 1325(a)(7) states that the Court may only confirm a plan if the Court

finds that the Debtors filed the chapter 13 petition in good faith. LaLonde first argues

that the Debtors’ petition was not filed in good faith because this is Orca’s fourth

bankruptcy case and Luis’ second bankruptcy case. But LaLonde does not explain how

those prior cases demonstrate a lack of good faith in this case. LaLonde does not assert

that he was a creditor in any of those cases. And LaLonde does not refute Orca’s

testimony that she obtained discharges in all her prior cases and that she only filed them

because she was dealing with cancer and with an ex-husband with a serious spending

problem. Without some connection to LaLonde or to this case, the Debtors’ prior cases

are not probative of whether the Debtors filed the petition in this case in good faith.

      LaLonde next argues that the Debtors’ petition was not filed in good faith

because it was a “scheme to protect and legitimize” the Deed from Great Lakes to Orca.

For the reasons explained earlier in this opinion, the Court agrees with LaLonde that

the transfer of the Home by Great Lakes to Orca is a constructively fraudulent transfer

under MUVTA that gives rise to a claim in favor of LaLonde against Orca. But

LaLonde does not explain how filing a chapter 13 petition might somehow “protect

and legitimize” the Deed. If anything, filing the chapter 13 petition made it easier for

the Debtors’ creditors to scrutinize and challenge the Deed because of the disclosure

requirements in the Bankruptcy Code. LaLonde has not shown that the Deed is



                                             - 25 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 25 of 33
probative of the Debtors’ good faith in filing a chapter 13 petition a year after the

transfer for the purpose of proposing a plan to pay their creditors.

         LaLonde next argues that the Debtors’ petition was not filed in good faith

because it was an attempt to prevent LaLonde from collecting on the Promissory Note.

However, the fact that the Debtors filed their petition because LaLonde demanded

payment of the Promissory Note is not evidence of any bad faith. Unsurprisingly, the

most common reason why individuals file bankruptcy is because they can’t pay their

debts.

         Finally, LaLonde points out that there are multiple inaccuracies in a list of

itemized expenses (Ex. 25) that the Debtors put together to explain to the Trustee how

they disbursed the proceeds of the two mortgage loans obtained from Vibe. Orca’s

testimony shows that LaLonde is correct in stating that many of the disbursements on

this list were paid before the mortgage loans were taken out and therefore could not

have been paid out of the mortgage loan proceeds. That’s a problem for the Debtors

but it’s hard to see how this problem tends to show that the Debtors’ petition — filed

several months before this list was made — was not filed in good faith.

         The Court overrules LaLonde’s objection that the Debtors’ petition was not filed

in good faith as required by § 1325(a)(7).

                                   Feasibility of the Plan

         LaLonde argues that the Plan is unrealistic because the Debtors’ budget “fails to

address common household and/or monthly expenses such as clothing, garbage pick-up
                                               - 26 -
  19-51697-pjs     Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 26 of 33
and personal care items as well as health insurance costs and/or health costs.” The

Court construes this argument as a feasibility objection under § 1325(a)(6). In order to

confirm a plan, that section requires the Court to find that a debtor will be able to make

the payments under the plan. This does not mean that a debtor must somehow

guarantee that every plan payment will be made, but it does require that a debtor’s

schedules show enough income after paying reasonably necessary expenses to make

the payments proposed by the plan.

      The Debtors testified that they are both now working. They were not asked any

questions about the expenses on their schedule J. The Debtors’ testimony does not

leave the impression that the income and expenses set forth in their schedules is

inaccurate or that they will not be able to make the monthly payments proposed by the

Plan. LaLonde did not adduce any evidence at the hearing to support his conclusory

statement that the Debtors’ budget is unrealistic.

      The Court overrules LaLonde’s objection that the Plan is not feasible as required

by § 1325(a)(6).

                       The Debtors’ good faith in filing the Plan

      Under § 1325(a), it is not enough that a chapter 13 petition is filed in good faith.

Section 1325(a)(3) requires the Court to confirm a plan only if the plan is filed in good

faith too. As the Plan proponents, the Debtors have the burden of proof that the Plan

is filed in good faith. Hauk v. Valdivia (In re Valdivia), 617 B.R. 278, 289 (Bankr.

E.D. Mich. 2020) (citing Ed Schory & Sons, Inc. v. Francis (In re Francis), 273 B.R.
                                              - 27 -
  19-51697-pjs     Doc 111   Filed 10/12/20      Entered 10/12/20 17:36:50   Page 27 of 33
87, 91 (B.A.P. 6th Cir. 2002) (citing Hardin v. Caldwell (In re Caldwell), 895 F.2d

1123, 1126 (6th Cir. 1990))). The good faith requirement under this section is a

flexible, case-by-case standard that focuses on the totality of the debtor’s conduct both

before and after the plan is submitted. Basically, good faith is evaluated in light of the

structure and general purpose of chapter 13, which involves a sincerely intended

repayment of pre-petition debt consistent with available resources.

      In support of LaLonde’s argument that the Plan was not filed in good faith,

LaLonde relies primarily on the following facts: Great Lakes transferred the Home to

Orca for $1.00; the Debtors undervalued the Home on their schedules; the list of

disbursements prepared by the Debtors for the Trustee was inaccurate; and the Plan

separates the debts of Orca — which will be paid in full — from the debts of Luis —

which will be paid little or nothing.

      In support of their argument that they filed the Plan in good faith, the Debtors

point out that they filed a 60 month plan even though they are below median income

debtors who are required only to file a 36 month plan. Further, the Debtors are both

now working and are current on all Plan payments. Finally, the Debtors have fully

cooperated with the Trustee and have complied with all requests for information from

the Trustee throughout this case. As for the itemized list of disbursements (Ex. 25),

that was something the Debtors voluntarily put together as an information tool to help

the Trustee understand their disbursements. Any discrepancies in it are because Orca



                                             - 28 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 28 of 33
did not have access to all her bank records when she made the list and were not meant

to mislead the Trustee.

      There is no dispute that Great Lakes transferred the Home to Orca for $1.00.

And, after hearing the evidence, the Court agrees that the Debtors undervalued the

Home on their schedules, even though Luis’ explanation for how they valued it —

based on automated valuation models of the type used by Luis in his business — is

credible. Similarly, the Court agrees that the itemized list of disbursements that the

Debtors provided to the Trustee was inaccurate, but Orca’s testimony about the list

persuades the Court that any inaccuracies in the list were not intentional. None of these

facts convince the Court that the Plan was not filed in good faith.

      The most troubling fact cited by LaLonde regarding the Debtors’ good faith in

filing the Plan, is the way the Plan treats the Claim. At different times in their

chapter 13 case, the Debtors have treated the Claim as allowable against Luis. The

Debtors’ objection to the Claim changed this position somewhat by arguing that the

$200,000.00 was really a gift and therefore the Claim should be disallowed in its

entirety as to both Debtors. But the Debtors’ fallback position remained the same:

even if the Court rejects the gift argument, the Claim should only be allowed as to Luis,

and not Orca, who now owns the Home. Based on this approach, the Plan proposes to

pay Orca’s debts in full and pay Luis’ debts — including the Claim — little or nothing.

      For the reasons explained above, the Court rejects the gift argument and

overrules the Debtors’ objection to the Claim against both Luis and Orca. But the Court
                                             - 29 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 29 of 33
only reached its decision after a lengthy evidentiary hearing with many contested facts.

As will be discussed in the next section of this opinion, the Court’s decision on this

issue means that the Plan will not be able to meet the best interest of creditors test under

§ 1325(a)(4). But the fact that the Plan was premised on the Debtors’ asserted legal

position that Orca is not liable for the Claim does not necessarily mean that the Plan

was not filed in good faith. Although the Debtors have lost on their objection to the

Claim, the Court does not find their arguments so frivolous as to conclude that the Plan

was not filed in good faith. The Court looks at the good faith of a debtor in filing a

plan when the plan is filed, not in hindsight. When the Debtors filed the Plan, they

believed that they would prevail on their objection to the Claim. That the Court holds

otherwise does not mean that the Plan was not filed in good faith.

       After examining the totality of circumstances, the Court overrules LaLonde’s

objection that the Debtors did not propose the Plan in good faith as required by

§ 1325(a)(3).

                             The best interest of creditors test

       Section 1325(a)(4) states that the Court may only confirm a plan if it finds that

the property to be distributed under the plan on account of each allowed unsecured

claim has a value on the effective date of the plan that is not less than the amount that

would be paid on such claim in a chapter 7 liquidation. This requirement is frequently

referred to as the best interest of creditors test.



                                              - 30 -
  19-51697-pjs    Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 30 of 33
      The Plan is premised on the Debtors’ assertion that the Claim is not valid as to

both Debtors but, most importantly, as to Orca. The Court has now rejected that

assertion. Here’s what that means under § 1325(a)(4).

      Orca is the owner of the Home. The Home had a value of $250,000.00 on the

date the debtors filed their petition. In a chapter 7 liquidation, the Home would be sold

by the trustee. After Vibe’s two mortgages are paid, and any allowable exemptions are

taken, any proceeds remaining from the sale of the Home would go first to pay the

chapter 7 expenses of administration and next to the holders of unsecured claims,

including LaLonde as the holder of the Claim. The Debtors have not shown that the

Plan distributes property on the Claim that is not less than the Claim would receive if

the Home were sold in a chapter 7 liquidation.

      The Court sustains LaLonde’s objection that the Plan does not meet the best

interest of creditors test under § 1325(a)(4) and therefore cannot be confirmed.

                             Lalonde’s motion to dismiss

      Section 1307(c) provides that the Court may dismiss a case “for cause.” “The

party moving for the dismissal bears the burden of proof under section 1307(c).” In re

Duruji, 287 B.R. 710, 713 (Bankr. S.D. Ohio 2003) (citing Alt v. United States (In re

Alt), 305 F.3d 413, 420 (6th Cir. 2002)). This includes a party moving for dismissal

based on bad faith. Hauk v. Valdivia (In re Valdivia), 617 B.R. 278, 288-89 (Bankr.

E.D. Mich. 2020).



                                             - 31 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 31 of 33
      LaLonde’s motion to dismiss is based entirely on the same allegations as

LaLonde makes in his Plan objections. The Court is not going to repeat them here.

      After reviewing all the evidence in the record, and the totality of the Debtors’

circumstance, the Court does not find that the Debtors have acted in less than good

faith by filing their petition, filing the Plan or otherwise during this chapter 13 case.

For the most part, except for Luis’ testimony about the signing of the Promissory Note,

the Court finds the Debtors’ testimony to be credible. They seem to be sincere in filing

a chapter 13 case to propose a plan to pay their creditors and get their financial lives in

order. Of course, the Court will not confirm the Plan because the Court has now

overruled the Debtors’ objection to the Claim and sustained LaLonde’s best interest of

creditors objection to the Plan. But the Court will give the Debtors an opportunity to

propose a different plan to address their creditors based on the Court’s finding that the

Debtors have not acted in less than good faith during their chapter 13 case.

      The Court denies LaLonde’s motion to dismiss under § 1307(c).

                                       Conclusion

      It is regrettable that LaLonde and the Debtors, former close friends, did not fully

document their intentions when LaLonde provided $200,000.00 to Great Lakes to pay

for and repair the Home. However, the evidence establishes that this was a loan to

Great Lakes, personally guaranteed by Luis. And even though Orca did not sign a

personal guarantee of the Promissory Note, she too is personally liable to pay to Great

Lakes the lesser of the Claim or the value of the Home because the Deed of the Home
                                             - 32 -
  19-51697-pjs   Doc 111    Filed 10/12/20      Entered 10/12/20 17:36:50   Page 32 of 33
to her was constructively fraudulent as to the creditors of Great Lakes — including

LaLonde. If the Debtors intend to successfully confirm a chapter 13 plan, it will have

to be a plan that recognizes that the Claim is allowed against both Debtors and accounts

for the value of the Home in a manner that meets the best interest of creditors test.

      The Court will enter separate orders consistent with this opinion.



Signed on October 12, 2020




                                              - 33 -
  19-51697-pjs   Doc 111     Filed 10/12/20      Entered 10/12/20 17:36:50   Page 33 of 33
